DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s Amendment filed on 9/7/2021 has been entered and made of record.
Currently pending Claims:	1, 3, 5-6, 11, and 12
Independent Claims:		1 and 3
Amended Claims:		-
Cancelled or Withdrawn:	2, 4, 7-10 and 13
New Claim			-
Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Applicant argues Suzuki et al (US 2006/0188021 A1) does not anticipate the claimed invention because Suzuki fail to disclose “determining, with the processor, a second set of search areas for a plurality of blocks in a second version of the frame based on the first set of motion vectors”. (Applicant’s remarks, Page 5, Para 2 lines 1-3, Para. 3).
In response to applicant’s arguments, the Examiner respectfully disagrees. Applicant’s argument to the rejection is incomplete because it does not discuss how the claimed invention avoids Suzuki’s teaching in [0040] and [0042] cited by applicant. In [0040] Suzuki discloses acquiring the original image search region using the approximate motion vector determined in the previous step. In particular Suzuki in [0040] discloses the following:
 [0040] The reduced image creation unit 40 reads out the pixel data of the coding target macro block within the input image from the frame memory 28, converts the image thus read out into a 1/4 reduced image, thereby creating a reduced image with a width of 4 pixels and a height of 4 pixels. Furthermore, the reduced image creation unit 40 reads out the pixel data of the search region 64a from the frame memory 28, converts the a 1/4 reduced image, thereby creating a reduced image with a width of 20 pixels and a height of 20 pixels. The computation unit 44 detects the approximate motion vector using these reduced images. Subsequently, the computation unit 44 acquires the coding target macro block and the original image of the reference image search region, and detects the motion vector based upon the macro block and the original image of the search region thus acquired, with reference to the approximate motion vector. [Emphasis added]
[0041] Upon detection of the motion vector, the coding target macro block is shifted to the right adjacent block as shown in FIG. 3B. Then, the motion vector detecting circuit 24 detects the motion vector in the same way. Upon completion of detection of the motion vectors up to the macro block at the far right of row in the input image, the target macro block is set to a block at a position in the next row. In this manner, the motion vector is detected for each one of all the macro blocks within the input image. 
[0042] FIGS. 4 and 5 are diagrams for describing a detection procedure for the motion vector according to the present embodiment. FIG. 4A shows a search region for detecting the motion vector of the upper-left macro block in the input image. In the same way as shown in FIG. 3A, first, a reduced image of the search region 64a is created, and the approximate motion vector is detected based upon the reduced image thus obtained. Subsequently, the motion vector is detected based upon the original image. In this step, the reduced image of the search region 64a created by the reduced image creation unit 40 is stored in the reduced image holding unit 42. 
As can be seen above in the underlined portion of [0040] Suzuki clearly discloses “the computation unit 44 acquires the original image of the reference image search region …with reference to the approximate motion vector.” which reads on the limitation in question  “determining, with the processor, a second set of search areas for a plurality of blocks in a second version of the frame based on the first set of motion vectors”. Therefore, applicant’s argument is not persuasive and rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements 

Claims 1, 3, 5-6, and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Suzuki et al (US 2006/0188021) hereinafter “Suzuki”.
Regarding claims 1 and 3 Suzuki
		Suzuki discloses A method (fig. 2“a detecting procedure for a motion vector according to the present embodiment” figs. 4A-4C, figs 5A-5C, fig. 8. hierarchical motion vector detection, 0038. Claims 3 recites “computer readable medium comprising instructions” and “a processor” (Suzuki, “actions of a program or the like, loaded into the memory” and “CPU” 0033, 0059), comprising:
	A) performing, with processor motion estimation on a first version of a frame (“reduced image at a low resolution” 0038) to generate a first set of motion vectors (approximate motion vector) based on a first set of search areas (reduced images” (i.e. search region 64a, [80X80 pixels original, 0039] reduced by 1/4 to 20X20 pixels, [0040])  (Suzuki, the computation unit 44 detects the approximate motion vector using these reduced images” (i.e. search region 64a, [80X80 pixels original, 0039] reduced by 1/4 to 20X20 pixels, [0040]. See also “hierarchical motion vector detection first, detecting “approximate motion vector based upon a reduced image at a low resolution.” [0038], see also 0032, 0038-0040, 0042-0044, and 0049);
B) determining, with the processor, a second set of search areas for a plurality of blocks in a second version of the frame based on the first set of motion vectors based on the first set of motion vectors, the second set of search areas being different than the first set of search areas (Suzuki, The search area necessary for performing “the first detection of the motion vector, i.e., for the first macro block on the uppermost row” is the search region 64a which is readout from frame memory in the original form (80X80 pixel data, i.e. 6400 pixel data is transmitted. For the second or subsequent macro block, “the image data of the region 68b is read out from the frame memory 28 in the form of an form of an original image being different than the search region used to detect the approximate motion vector, which is reduced by a factor of ¼ from 80x80 to 20x 20 (0040) being different than the ¼ down-converted search region 64a used to detect the approximate motion vector, see 0040,0042, also discussed with respect the limitation A above.); and
		C) performing, with the processor, motion estimation for the second version of the frame based on the search areas to generate a second set of motion vectors (Suzuki, “Subsequently, the computation unit 44 acquires the coding target macroblock and the original image of the reference image search region, and detects the motion vector based upon the macroblock and the original image of the search region thus acquired with reference to the approximate motion vector, 0040, 0032,0038-0040, 0042-0044, and 0049).
Claim 2 (canceled)
Claim 3 (Grouped with claim 1)
Claim 4 (canceled)
Regarding Claims 5 and 11, Suzuki
Suzuki discloses The method of claim 1, (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), further comprising:
determining a left overlap area (66b) between a current reference window (64b) and a left reference window (determining 66b (dot-shadded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is 
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region between the search region for the upper MB and the search region 64d for the current MB 62d); and
combining the left overlap area and the upper overlap area to define a combined overlap area (66e, fig. 5) of the current reference window (64d) and a non-overlapped area (68e, fig. 5B) of the current reference window (Suzuki, Fig. 5B, in performing motion search for MB 62e defines a search region 64e , however it only1 has to load the non-overlapping region of 64e, the rest of the reference data is inherited due to the overlap in search region of the current with the its neighbors, ¶48,¶50, ¶52);
Regarding Claims 6 and 12 Suzuki
Suzuki discloses The method of claim 1 (A procedure for detecting a motion vector for a macro block in the second or subsequent row within the input image, FIG.2, FIG. 8), further comprising:
determining a left overlap area between a current reference window and a left reference window (determining 66b (dot-shaded region), fig. 4B, which is an overlap area between the search region 64b for the current block 62b and search region 64a previously used/loaded for searching the neighboring Left block 62a (fig, 4A), ¶44: note that Suzuki is determining the overlap in the search ).
determining an upper overlap area (66d dot-shaded region, fig. 5A) between the current reference window (search region 64d for the leftmost MB in the second row, fig. 5A) and an upper reference window (Note that the region 68d is the non-overlapping region between the search region for the upper MB and the search region 64d for the current MB 62d); and
determining a larger overlap area of the left overlap area and the upper overlap area (the overlap region 66e, (dot-shaded) in FIG. 5B is larger overlap region than 66d in fig. 5a and 66b in fig. 4B)
Claims 7-10 (canceled)
Claim 13 (canceled)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Young et al. (US 2011/0150091 A1), Chelladurai et al. (US 2003/0012282 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/               Examiner, Art Unit 2481                                                                                                                                                                                         /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Phong et al. (US 2004/0141554 A1) “[0008] U.S. Pat. No. 5,696,698, which is incorporated herein by reference in its entirety, describes one such device for addressing a cache memory of a motion picture compression circuit, in which banks of memory are arranged to store the search area, whereby successive motion estimation requires only partial loading of the required search area when the next reference macroblock has a sequential adjacent relationship with respect to the current reference macroblock.”